                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CIVIL NO. 5:19-CV-50-KDB-DSC


 FLOORING PRO INDUSTRIES, LLC,

                    Plaintiff,

        v.

 HOLLIS C. HENDERSON, JR., HOLLIS C.
 HENDERSON III, CNS FASTENERS, LLC                        PROTECTIVE ORDER
 f/k/a CAROLINA NAIL SYSTEMS, LLC,
 HOLLIS HENDERSON FASTENERS, LLC,
 ROMP FASTENERS, LLC and ROMP
 FASTENERS N.A., LLC,

                    Defendants.


 HOLLIS C. HENDERSON, JR. and HOLLIS
 HENDERSON FASTENERS, LLC,

                   Counterclaim-Plaintiffs,

        v.

 FLOORING PRO INDUSTRIES, LLC,

                    Counterclaim-Defendant.


       It is hereby ORDERED by the Court that the following restrictions and procedures shall

apply to certain information, documents and excerpts from documents supplied by the parties to

each other in response to discovery requests:


       1.      Counsel for any party may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be labeled “CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE
ORDER.” “Confidential” information or documents may be referred to collectively as

“confidential information.”

       2.      “Confidential information,” as used herein includes, but is not necessarily limited to:

            a. All financial or other sensitive information, which is not generally accessible to
               the public and is otherwise treated by a party as confidential;

            b. Any confidential documents of the nature described above that are produced by
               third parties in response to a subpoena; and

            c. Any documents, records or information which relate to any medical treatment of
               Plaintiff.

       3.      “Confidential” shall be a designation reserved for information that the designating

party desires to be protected from dissemination or use for purposes other than this litigation but

does not require the “Attorneys’ Eyes Only” designation. Information shall not be designated as

“Confidential” unless the designating party has a good faith belief that such information meets

these requirements.

       4.      “Attorneys’ Eyes Only” shall be a designation reserved for competitively sensitive

business, research & development, business planning, financial, and/or sales information, trade

secrets and unpublished patent applications, that, if disclosed to competitors in the field at issue,

would reveal technical or business advantages of the designating party. Additional categories of

materials may be designated as “Attorneys’ Eyes Only” only by agreement of the parties or order

of the Court. Information shall not be designated as “Attorneys’ Eyes Only” unless the designating

party has a good faith belief that such information meets these requirements.

       5.      Documents intended to be protected under this Protective Order shall be clearly

marked “Attorneys’ Eyes Only” or “Confidential” on each page of the document. If the nature of

the information intended to be protected under this Protective Order makes it undesirable, difficult



                                                  2
or impossible to physically mark the information as “Attorneys’ Eyes Only” or “Confidential,” the

designating party may invoke the protections of this Protective Order by including a writing with

such information indicating the designation and specifically identifying what portions of the

produced information are designated.

        6.       If a document includes “Attorneys’ Eyes Only” or “Confidential” information in

addition to other information, and the “Attorneys’ Eyes Only” or “Confidential” information is

redacted, the remainder of the document may be treated as if it did not contain the redacted

information.

        7.       Unless otherwise ordered by the Court, or otherwise provided for herein, the

confidential information disclosed will be held and used by the person receiving such information

solely for use in connection with the above-captioned action.

        8.       In the event a party challenges another party’s confidential designation, counsel shall

make a good faith effort to resolve the dispute, and in the absence of a resolution, the challenging party

may thereafter seek resolution by the Court. Nothing in this Protective Order constitutes an admission

by any party that confidential information disclosed in this case is relevant or admissible. Each party

specifically reserves the right to object to the use or admissibility of all confidential information

disclosed, in accordance with applicable law.

        9.       Information or documents designated as “Confidential” shall not be disclosed to any

person except:

                 a.     The requesting party and counsel;

                 b.     Employees of such counsel assigned to and necessary to assist in the

                        litigation;




                                                    3
               c.      Consultants or experts to the extent deemed necessary by counsel;

               d.      Any person from whom testimony is taken or is to be taken, except that such

                       a person may only be shown confidential information during and in

                       preparation for his/her testimony and may not retain the confidential

                       information; and

               e.      The Court or the jury at trial or as exhibits to motions.

         5.    Prior to disclosing or displaying the confidential information to any person, counsel

shall:

               a.      Inform the person of the confidential nature of the information or

                       documents; and

               b.      Inform the person that this Court has enjoined the use of the information or

                       documents by him/her for any purpose other than this litigation and has

                       enjoined the disclosure of that information or documents to any other person.

         6.    The confidential information may be displayed to and discussed with the persons

identified in Paragraph 4(c) and (d) only on the condition that prior to any such display or discussion,

each such person shall be asked to sign an agreement to be bound by this Order in the form attached

as Exhibit A. In the event such person refuses to sign an agreement in the form attached as Exhibit

A, the party desiring to disclose the confidential information may seek appropriate relief from this

Court.

         7.    For the purpose of Paragraphs 4(d) and (e) it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are presumptively public documents, and that such documents can and will be sealed by the Court




                                                   4
only upon motion and in accordance with Local Rule 6.1 and applicable law. This Protective Order

does not provide for the automatic sealing of such documents.

       8.      The inadvertent or unintentional disclosure of confidential information that should

have been designated as such, regardless of whether the information, document or thing was so

designated at the time of disclosure, shall not be deemed a waiver in whole or in part of a party’s

claim of confidentiality, either as to the specific information, document or thing disclosed or as to

any other material or information concerning the same or related subject matter. Such inadvertent

or unintentional disclosure may be rectified by notifying in writing counsel for all parties to whom

the material was disclosed that the material should have been designated confidential within a

reasonable time after disclosure. Such notice shall constitute a designation of the information,

document or thing as confidential under this Protective Order. Each receiving party must further

notify every person or organization to which it provided copies of or access to the material

identified in the notice that such material contains confidential information

       9.      When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege, work-product immunity, or any other protection applicable in this action or

in any other federal, state, or administrative proceeding is discovered by the producing party and

brought to the attention of the receiving party, the receiving party’s treatment of such material

shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Each receiving party

must further notify every person or organization to which it provided copies of or access to the

material identified in the notice of inadvertent or mistaken disclosure, and such person’s or

organizations’ treatment of such material shall be in accordance with Federal Rule of Civil

Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence 502(d), such inadvertent or mistaken




                                                 5
disclosure of such information, document or thing shall not constitute a waiver by the producing

party of any claims of privilege, work-product immunity, or any other protection applicable in this

action or in any other federal, state, or administrative proceeding. However, nothing herein restricts

the right of the receiving party to challenge the producing party’s claim of privilege if appropriate

within a reasonable time after receiving notice of the inadvertent or mistaken disclosure.

       10.     The ultimate disposition of protected materials is subject to a final order of the Court

on completion of the litigation.

       11.     The foregoing is entirely without prejudice to the right of any party to apply to the

Court for any further Protective Order relating to confidential information; or to object to the

production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order.

       SO ORDERED.

                                   Signed: November 5, 2019




                                                     6
                                            EXHIBIT A


          I have been informed by counsel that certain documents or information to be disclosed to me

in connection with the matter entitled Flooring Pro Industries, LLC v. Hollis C. Henderson, Jr., et

al. (Civil Action No. 5:19-CV-50-KDB-DSC) have been designated as confidential. I have been

informed that any such document or information labeled as “CONFIDENTIAL – PRODUCED

PURSUANT TO PROTECTIVE ORDER” are confidential by Order of the Court.

         Under penalty of contempt of Court, I hereby agree that I will not disclose any information

contained in such documents to any other person, and I further agree not to use any such

information for any purpose other than this litigation.



DATED:


_____________________________

Name:




Signed in the presence of:




_____________________________
(Attorney)




4832-6801-3739, v. 1




                                                   7
